ACCEPTED
                                                                                      03-14-00695-CR
                                                                                              6859081
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 9/10/2015 9:27:53 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00695-CR

PAUL DANIEL CAMPBELL                     §        IN THE THIRD FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
v.                                       §        DISTRICT 9/10/2015
                                                            COURT9:27:53
                                                                       OF AM
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                       §        APPEALS OF TEXAS Clerk




     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:



                                        I.

      Appellant was charged by indictment with Intoxication Manslaughter with a

Vehicle, a second-degree felony. After his conviction by a jury – which also made

an affirmative finding of a deadly weapon – Appellant was sentenced to 17 years

of confinement in the Texas Department of Criminal Justice. Appellant’s brief was

initially due March 19, 2015. After two motions for extension were granted,

Appellant filed his brief on May 28, 2015. The State’s Brief is currently due on

August 31, 2015.




                                        1
                                         II.

      I anticipate that I will handle the brief for the State in this case. Since early

August, I have had to review five habeas corpus applications, some of which were

lengthy. Two applications required research to draft orders for the trial court, and I

filed an answer to another original application filed with the Court of Criminal

Appeals in WR-83,674-02. Additionally, I have gathered information on, reviewed

or prepared expunctions and nondisclosures, including several petitions in the last

month. I have also recently assisted other attorneys in the office with various issues

in their appeals. On September 8th I filed the State’s brief in 03-15-00079-CR. I

must review and potentially respond to another habeas application today, and

afterwards will need to work on the State’s brief in 07-15-00151-CR, currently due

September 14th. Furthermore, because of the increased volume of appeals in our

county, the Comal County Commissioner’s Court has recently improved funding

for a second appellate prosecutor position, which our office anticipates adding

around January 1, 2016. I have not yet been able to work on a response in the

instant case, and respectfully request an extension of 30 days to file the State’s

brief. This is the third extension sought by Appellee.




                                          2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until September 30, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant PAUL DANIEL

CAMPBELL’s attorney in this matter:

      Amanda Erwin
      amanda@theerwinlawfirm.com
      109 East Hopkins Street, Suite 200
      San Marcos, Texas 78666
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 10th day of September, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          4